DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on May 31, 2022 has been entered and considered; however, the Application is not in condition for allowance because of the reasons below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Van Den Brekel et al.
Regarding claim 1, Wentworth discloses a manufacturing method of a semiconductor device, the manufacturing method comprising: a first step of mounting a first component group (20) on a first surface (24) of a printed circuit board (26); and a second step of mounting a second component group (20) on a second surface (50) of the printed circuit board (see Fig. 4), wherein the printed circuit board has an in-pad via (46, where pad is formed around by opening 36 of stencil 32), the first step includes applying solder cream (30/38) to a plurality of pads on the first surface (step 56), mounting the first component group on the first surface (step 58), and heating and cooling the printed circuit board (step 60), and the second step includes placing, on the second surface, a screen (32/52) having openings (34/54) at positions of a plurality of pads on the second surface (50), a step of applying solder cream (30/36) from above the screen and removing the screen (step 64), a step of mounting the second component group (20) on the second surface (50, step 66/68), and a step of heating and cooling the printed circuit board (step 70, see Fig. 2) except for the screen having a recess. 
Van Den Brekel et al teaches the screen (10) having opening (12) and recess (11, see Figs. 3-7) placing on the second surface of the wiring board (17) having component mounted thereon for providing support and guidance for the mask (see Col. 2, lines 19-20). Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of Wentworth to have recess as taught by Van Den Brekel et al for providing support and guidance for the screen in the process of applying solder cream to the printed circuit board.
Regarding claims 2 and 4, Wentworth/ Van Den Brekel et al as applied and relied above disclose the component group (20/22) except for a power transistor. It has been held that to be entitled to weight in a method claims the recited structure limitations (“power transistor’) therein must affect the method claim in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.
Regarding claim 3, Van Den Brekel et al disclose a screen (10) is used when components (18/20/23) are to be mounted on a printed circuit board (17), the screen (10) comprising: a plurality of openings (12) that are disposed at positions corresponding to positions of a through hole (22) formed on the printed circuit board; and a recess (11) except for the printed circuit board having an in-pad via. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Marsham, 2 USPQe2d 1647.

Response to Arguments
Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive.  Applicant argued that “Wentworth (U.S. 5,373,984) neither discloses nor suggests via of any kind (let alone the claimed in-pad via)” (see “Remarks” page 5, 3rd paragraph).  The Examiner disagrees because Wentworth discloses the printed circuit board (26) having opening (46) for mounting plated through-hole component (22, see Abstract and Col. 5, line 68 to Col. 6, line 6).  Fig. 4 shows plated through-hole component (22) mounted on circuit board (26) therefore there must be plated through-hole (i.e. in-pad via) for mounting the plated through-hole component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 10, 2022 	                                           Primary Examiner, Art Unit 3729